Citation Nr: 1804371	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  10-22 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Columbia, South Carolina Regional Office(RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted service connection for right ear hearing loss, rated 0 percent, effective October 8, 2009 (date of claim); but denied service connection for left ear hearing loss.

In March 2013, the Veteran testified at a Travel Board hearing at the RO, before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was given the opportunity to testify at another Board hearing, which he accepted, and in November 2017 he testified at a Travel Board hearing at the RO, before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

This matter was remanded by Board in August 2013 and in September 2016.  

Finally, the Board notes that in November 2017, the Veteran perfected an appeal as to the matters of the ratings to be assigned for his service-connected posttraumatic stress disorder and perforated duodenal ulcer.  See November 2017 VA Form 9, substantive appeal.  However, as the Veteran has also requested a hearing before the Board in those matters, those issues will not be addressed herein.  

The issues of entitlement to a compensable rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his left ear hearing loss disability is likely related to active military service.

CONCLUSION OF LAW

Left ear hearing loss disability was incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends his current left ear hearing loss was caused by excessive noise exposure as a heavy truck driver during active service, and that he did not wear hearing protection in service.  He testified in March 2013 that he first noticed left ear hearing loss about 6 to 8 months after he separated from service.  He also reports that post-service he was not exposed to excessive noise as a mechanic. 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Regarding existence of current disability, review of the audiometric testing conducted at the December 2009 VA examination reveals that the Veteran has left (and right) hearing loss disability as defined by 38 C.F.R. § 3.385, based on a speech recognition score of 88 percent in the right ear, and a pure tone threshold of 40 decibels, at 4000 Hertz in the left ear. 

Service treatment records (STRs) show that on the Veteran's entrance examination in September 1966, audiometric evaluation showed left ear pure tone thresholds, at the test frequencies of:  500, 1000, 2000, and 4000 Hertz, were 15, 5, 0, and 15 decibels.  On his separation examination in August 1969, audiometric testing showed left ear pure tone thresholds, at the test frequencies of:  500, 1000, 2000, and 4000 Hertz, were 15, 15, 15, and 15 decibels.  On his DD Form 214, it was noted that the Veteran's military occupational specialty was truckmaster, and the related civil occupation was heavy truck driver. 

In the December 2009 rating decision, the RO granted service connection for right ear hearing loss, based on STRs showing that the Veteran's hearing objective worsened in the right ear in all frequencies tested from the entrance examination to his separation examination.  The RO has also granted service connection for tinnitus, based on the Veteran's exposure to excessive noise in service.

On the December 2009 VA examination, it was noted that the Veteran was a truck driver in service and was exposed to noise from various types of tactile vehicles.  It was also noted that he was a mechanic after leaving service and did not use hearing protection.  The examiner noted that audiological tests revealed clinically normal hearing in the right ear, and normal to mild sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss and tinnitus in the left ear were less likely than not related to military noise exposure,.  For rationale, the examiner noted that the separation physical performed in August 1979 showed normal hearing in both ears with no complaints of hearing loss or tinnitus.  

On a VA examination in September 2013, audiometric findings were not obtained because they were "unable to obtain/maintain seal".  The diagnosis was listed as right ear and left ear sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was not at least as likely as not related to service.  For rationale, the examiner noted that the Veteran had a normal audiogram, bilaterally, at separation, and indicated that there was no evidence in the literature that noise exposure caused delayed onset hearing loss.

With regard to a relationship between the Veteran's left ear hearing loss and his conceded noise exposure in active service, the Board notes that the Veteran is competent to report that he was exposed to noise in service and that he has had hearing loss since then.  Moreover, review of the record shows that VA has conceded the Veteran was exposed to excessive noise in service.  To the extent that the VA examiners in 2009 and 2013 opined that the Veteran's left ear hearing loss was not related to his military service, the Board finds such opinions are of limited probative value as the opinions were based on a finding that the Veteran had a normal audiogram at separation.  While the VA examiner in 2013 further explained that the there was no evidence in the literature that noise exposure causes delayed onset hearing loss, the Board finds that the examiner did not provide any source statements pertaining to the cited literature, nor did the examiner provide any additional supporting facts regarding the conclusions reached.  Further, the examiner relied on the finding that the Veteran had a normal audiogram at the time of his separation from service, but appears to have failed to consider the Veteran's statements regarding the onset and continuity of his hearing loss.  As the opinion is not adequate, it cannot serve as the basis of a denial of service connection. 

The lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385), is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

As noted above, in granting service connection for tinnitus, VA conceded the Veteran's excessive noise exposure in service.  In light of this, as well as his credible lay history of having left ear hearing loss starting 6 to 8 months after service, and a finding of left ear hearing loss disability under 38 C.F.R. 3.385 during the pendency of the claim, the Board finds that the competent evidence is in relative equipoise as to whether the Veteran's left ear hearing loss may be related to active service.  Accordingly, resolving reasonable doubt in his favor, the Board concludes that service connection for left ear hearing loss is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for left ear hearing loss is granted.


REMAND

The Veteran's claim for an initial compensable rating for right ear hearing loss is inextricably intertwined with the claim granted herein.  Appellate adjudication on the merits for the right ear claim is inappropriate in lieu of the grant of service connection for the left ear, decided herein, as it requires the application of a separate rating table.  See 38 C.F.R. § 4.85.  Such evaluation is dependent on the initial rating of the left ear, which has not been determined, in the first instance, by the AOJ (agency of original jurisdiction).  Id.  Therefore, a rating decision of the now service-connected bilateral hearing loss is required by the AOJ prior to any appellate review and adjudication by the Board.

The Board also notes that in the August 2013 remand, the Board directed that the Veteran be scheduled for a VA examination to ascertain the current severity of his service-connected right ear hearing loss, based on his March 2013 hearing testimony that his hearing loss had worsened since the last VA examination in 2009.  The Veteran again testified to such at the November 2017 Board hearing.  Although a VA examination was obtained in September 2013, audiometric findings were not obtained because they were "unable to obtain/maintain seal".  Thus, there arguably has not been substantial compliance with the August 2013 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, on remand, the Veteran should be afforded a new VA examination to assess the current severity of his bilateral hearing loss symptoms.  As a part of the examination, the examiner should address the impact of his bilateral hearing loss on daily activities (including employment).  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).




Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA audiological evaluation to determine the current severity of his bilateral hearing loss.  The examiner should elicit from the Veteran information as to how his hearing loss affects his daily living, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with his level of hearing loss).  The examiner must explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it must be so noted for the record, and the reason therefore explained.

2. After completing the above action, and any other development as may be indicated, adjudicate and assign a rating for bilateral hearing loss, based on the competent evidence of record.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable period of time in which to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


